Citation Nr: 0001570	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for an 
acquired psychiatric disorder including a posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder including PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.

The veteran was first denied service connection for an 
acquired psychiatric disorder including PTSD by a May 1985 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  Denial of 
service connection for a nervous condition was confirmed by a 
May 1990 RO decision.  In May 1997 the veteran submitted a 
request to reopen his claim for service connection for PTSD. 

The appeal arises from the September 1997 RO rating decision 
denying service connection for PTSD.  The veteran filed a 
statement in October 1997 which may reasonably be construed 
as a notice of disagreement with the September 1997 RO 
decision.  A Statement of the Case was issued by the RO in 
June 1998.  The veteran submitted a VA Form 9 perfecting his 
appeal in July 1998. 

In the course of appeal, in August 1998, the veteran 
testified before a hearing officer at the RO.  A transcript 
of that hearing has been included in the claims folder.  

The Board notes that the RO treated the veteran's May 1997 
request to reopen his claim simply as a claim for entitlement 
to service connection for PTSD.  Though the RO has thus 
effectively reopened the claim, the Board must make its own 
determination as whether new and material evidence has been 
submitted to reopen the claim.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).



FINDING OF FACT

Evidence received since the last decision by the RO in April 
1990 was new and so significant that it must be considered in 
order to fairly decide the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, on the merits. 


CONCLUSION OF LAW

New and material evidence has been received since the RO 
decision in May 1990 denying service connection for an 
acquired psychiatric disorder; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (a) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Evidentiary Facts

The veteran's service personnel records show that the veteran 
was assigned a military occupation specialty as a carbon 
dioxide - hydrogen production specialist in May 1969, and 
that he qualified as a sharpshooter with an M14 and an M16.  
The veteran's Service Form DD214 shows that the veteran 
served in the Republic of Vietnam from December 8, 1969, to 
November 11, 1970, and earned the Vietnam Service Medal and 
the Vietnam Campaign Medal.  His last major duty assignment 
was with the 74th Engineering Detachment in the Republic of 
Vietnam.  Service medical records contain no records of 
treatment for assessed psychiatric disorders.  The veteran 
was found to be psychiatrically normal upon service 
separation in November 1970.  

The veteran underwent a June 1983 private psychiatric 
evaluation at the Roanoke-Chowan Mental Health Center upon 
referral for manic depression.  However, the examining 
physician assessed that the veteran's disorder was more in 
the nature of anxiety than manic depression.  He received 
outpatient treatment at that facility until September 1983.  
In the course of that treatment the diagnosis was returned to 
bipolar disorder without psychotic features.  During 
treatment the veteran reported using speed and cocaine while 
in Vietnam.  The records of treatment, while noting the 
veteran's history more than once, included no mention of 
stressful experiences while in Vietnam.  

At an October 1984 VA outpatient treatment the veteran was 
treated for assessed nervousness and depression.  He 
complained of increased agitation, violent feelings, 
nightmares for many months, difficulty dealing with others, 
and feelings of helplessness, with crying spells.  

At a November 1984 VA mental health clinic screening by a 
clinical psychologist for complaints of tension headaches and 
nervousness, the veteran reported a history of mood swings 
since his return from Vietnam.  He reported that he had 
alternating periods of hyperactivity, depression, and normal 
states.  During the depressed states he had crying spells, 
withdrew from people, lost weight, had lowered activity, and 
felt helpless.  During hyperactive periods he had 
hypersexuality, spent recklessly, and had racing thoughts, 
psychomotor agitation, recklessness, and irritability.  The 
veteran also reported episodes of physical abuse of his wife 
which his wife confirmed, though not within the prior two 
years.  The veteran reported harboring a fear since Vietnam 
of losing control of his temper if provoked.  The veteran and 
his wife endorsed marked changes in the veteran upon his 
return from Vietnam, including withdrawal from social 
activities, violent outbursts, general disinterest in church 
activities though he had formerly been a leader in the 
church, distrust of people, nightmares, difficulty 
concentrating, and increased startle response.  The veteran 
also reported recurrent dreams of Vietnam experiences, sleep 
disturbances, and labile affect.   A prior history was noted 
of drinking whisky to get high until October 1983, and of 
experimentation with drugs in the past, though with no 
current drug use and drinking only six beers per week.  The 
veteran reported that he was having a good day, being neither 
manic nor depressive.  The examiner found the veteran 
pleasant and charming with euthymic mood, though with an 
anxious, agitated affect.  Thoughts were logical and coherent 
without hallucinations, delusions, or suicidal or homicidal 
ideation.  The examiner diagnosed chronic PTSD, and rule out 
bipolar disorder.  

At a VA psychiatric examination in May 1985, the veteran's 
psychiatric treatment record was reviewed, with noted prior 
diagnoses of generalized anxiety disorder; bipolar disorder, 
manic without psychotic features; and depression.  Prior 
symptoms included overactive and grandiose behavior, flight 
of ideas, anxiety, and nervousness.  The examiner noted a 
screening examination in November 1984 where symptoms 
identified included periods of hyperactivity and depression, 
irritability, restlessness at times, and a tendency to 
withdraw from people, with diagnoses then of PTSD and rule 
out bipolar disorder.  The veteran continued to work in a 
department of corrections.  He reported varying moods of 
depression and overactivity, a tendency to stay by himself, 
problems with temper, difficulty sleeping with recurrent 
nightmares, and difficulty working in close places.  The 
examiner found the veteran somewhat tense and restless, 
speaking rapidly, and with adequate memory.  The examiner 
diagnosed atypical depression with anxiety.  The examiner 
determined that PTSD was not found at the current 
examination.  

The claims file contains private outpatient treatment records 
from Dr. J. McCaleb of the Roanoke-Amaranth Medical Center, 
Jackson, North Carolina.  In these records, Dr. McCaleb 
assessed probable manic depressive illness in June 1983, and 
continued that assessment in May 1986.  

At a December 1996 private psychiatric evaluation, R. A. 
Blackburn, M.D., noted that the veteran had racing thoughts 
that were getting worse, that he drove too fast and spent 
money he didn't have, that he had angry outbursts but didn't 
have flashbacks during the day, and that he used to have 
nightmares but did not have them any more.  The physician 
also noted that the veteran did not hear voices and was not 
paranoid.  The physician emphasized that the veteran was very 
bright and elaborated well, but had some flight of ideas.  
Insight and judgment did not appear to be impaired, and the 
veteran was oriented times three.  The physician noted that 
the veteran had been in Vietnam, but nonetheless concluded 
that he was not a good candidate for PTSD.  The physician 
diagnosed, in pertinent part, bipolar disorder.  

The claims file contains an April 1997 private treatment 
progress report from T. E. Parrish, PA-C (physician's 
assistant), in which that PA noted that the veteran was being 
seen for follow-up for what appeared to be PTSD with 
adjustment disorder manifested by anxiety and depressed mood.  
The veteran had reported episodes of anxiety, social 
isolation, impulsiveness, flashbacks, nightmares, insomnia 
and other sleep disturbance, and distrust of people in 
authority and of the government.  The veteran also reported 
feeling as if he had a hair trigger and was waiting to 
explode.  Mr. Parrish noted that the veteran had purposefully 
taken the third shift in his work as a correctional officer 
to avoid being around additional supervisory personnel.  It 
was noted that the veteran was restricted from tower work 
because he would become agitated when not involved in 
something.  Mr. Parrish concluded that the veteran should 
request disability retirement and file a PTSD claim with the 
VA.   

At an August 1997 VA psychiatric examination, a history was 
noted of substance abuse dating from Vietnam service, 
including alcohol, marijuana, cocaine, and amphetamines, but 
with sobriety from these substances gained in 1987.  The 
veteran reportedly became more aware of his psychiatric 
problems after gaining sobriety in 1987.  The veteran's prior 
medical records were reviewed and his military record was 
noted.  The veteran complained of anger, anxiety, 
irritability, pressured speech, racing thoughts, 
restlessness, impulsive spending, crying spells, memory 
problems (misplaced objects), poor concentration, sleep 
disturbance (interrupted sleep and Vietnam nightmares), and 
daily thoughts of Vietnam.  He reported that in Vietnam he 
had been under sniper attack, he had seen Vietnamese run over 
by trucks, and he had seen fellow soldiers die.  Many of 
these images and thoughts still bothered him.  Upon 
examination, the veteran appeared to have racing thoughts at 
times, and had a mildly to moderately anxious affect.  There 
was no strong evidence of psychosis.  The veteran also did 
not appear to be clinically depressed, and denied suicidal or 
homicidal ideation.  Upon testing, the Mississippi scale 
suggested moderate endorsement of PTSD symptoms.  The Combat 
Exposure Scale responses indicated moderate to heavy combat 
exposure.  The results from the MMPI-II appeared to be 
invalid, and the examiner interpreted that the veteran had 
exaggerated symptoms as a plea for help.  The examiner noted 
that while the veteran endorsed symptoms of PTSD, he did not 
endorse symptoms related to numbing of responsiveness or 
avoidance symptoms.  The examiner concluded that all the 
diagnostic criteria required for a diagnosis of PTSD were not 
present.  The examiner diagnosed, in pertinent part, bipolar 
disorder.
 
The claims file contains two private psychiatric treatment 
reports by J. T. Fox, Jr., M.D, from October and November, 
1997.  However, that physician made no definitive psychiatric 
diagnoses in these treatment reports.  

The claims file contains VA psychological treatment records 
from October 1997 to June 1998 for diagnosed chronic PTSD.  
Symptoms included intrusive thoughts of past war experience; 
disturbed sleep with repetitive traumatic nightmares; brief 
hallucinatory flashbacks and distress upon exposure to cues 
reminding the veteran of war; difficulty avoiding thoughts, 
feelings, and situations reminding him of war; intrusive 
thoughts of war zone experiences; detachment or estrangement 
from others; sense of foreshortened future; restricted 
affect; amnesia as to details of war experiences; extreme 
irritability; poor concentration; hypervigilance and startle 
response; fear of loss of control of anger; anxious and 
depressed mood; and triggering of disturbing emotional and 
behavioral reactions.  The veteran's psychiatric symptoms 
were noted to significantly interfere with social and 
occupational functioning.  Besides PTSD, also diagnosed, in 
pertinent part, were bipolar affective disorder (BAD), and 
polysubstance abuse in full remission.  

In May 1998 the veteran was administered VA psychiatric 
testing including the MMPI-2 to aid in referral for in-
patient PTSD treatment.  The test results were not valid for 
interpretation, however, and suggested psychotic processes.  
The veteran reported problems with hearing voices and seeing 
things of the devil, and being unsure whether they were 
inside or outside his head.  He reported that these were 
related to his strongly-held religious beliefs and his 
religious experiences.  The veteran also reported fear of 
loss of control of anger.  The examiner noted that the 
veteran's PTSD symptoms remained static.  Thoughts were 
logical and goal directed without signs of psychosis.  The 
examiner diagnosed chronic PTSD.  A treatment program was 
recommended.  

Upon outpatient treatment in June 1998, the veteran 
complained of continuing panic and anxiety difficulties, 
rapid thoughts, and inability to focus.  Mood was anxious, 
but thoughts were logical and goal directed without signs of 
psychosis.  PTSD symptoms remained severe.  The treating 
psychologist diagnosed chronic PTSD.  

A June 1998 letter from the North Carolina Department of 
Corrections informs that the veteran submitted his 
resignation for purposes of receiving long term disability 
benefits, as was required for that benefit under applicable 
rules.  

In a VA Form 9 received in July 1998, the veteran stated that 
while in service in Vietnam he had witnessed American 
soldiers being wounded and killed, some of whom were his 
buddies.  Also while in Vietnam he had to disarm 40-pound 
blasting caps when there were lightning storms, this after 
seeing his friend killed.  He stated that also while there 
small children were run over by vehicles.  He stated that he 
was losing a battle coping with these memories, such that he 
could no longer sleep with his wife, and had nightmares 
during which he struck or choked his wife.  He stated that he 
was enrolled at the Baltimore VA Medical Center (VAMC) trauma 
recovery unit for treatment.  

In August 1998 the veteran testified before a hearing officer 
at the RO regarding his claim for entitlement to service 
connection for PTSD.  He testified that in service although 
he was assigned to an engineering battalion, he performed 
duties such as hauling oxygen tanks to air bases, and 
performing guard duty, tower duty, and bunker duty.  He 
testified that his oxygen transportation convoys were subject 
to sniper fire.  He testified that while on guard or tower 
duty they were also subject to sniper fire and they returned 
fire.  He testified that they had sniper fire the entire time 
he was there.  However, he could not definitely say that the 
snipers were ever firing directly at him.  He testified that 
the first time they were hit with mortar fire was when they 
were at the Long Binh facility on December 6, though he was 
not certain of the date.  He testified that they were hit 
with mortars on approximately four occasions.  However, he 
added that he did not recall any casualties.  He testified 
that no one on his convoy or with whom he worked was ever hit 
or killed as a result of any action.  He testified that that 
they never ran across any land mines or other situations 
while traveling along Highway 1, except coming across some 
dead Vietcong.  He testified that he felt his personal safety 
was threatened the entire time he was in Vietnam, but felt 
this most when he was with B Company for approximately six 
months on Highway I, because there were firefights all night 
long.  He testified that other threatening situations 
included a typhoon in 1970, with M16's and blasting caps in 
the bunker and Claymore mines that went off from the thunder 
and lightning.  He testified that because of the threat from 
the thunder and lightening he was asked to disarm the 
Claymore mines.  He added that while he was there some trucks 
were hit by individuals who had thrown grenades into the 
trucks, and he was afraid this would happen to him.  He 
testified that others in other convoys were killed because of 
events such as these.  He testified that he did not relax 
while in Vietnam, and began visiting doctors a lot while in 
Vietnam, and perhaps may have gone to a psychiatrist while 
there.  He testified that he had had problems sleeping and 
sitting still and standing in line while in Vietnam.  He 
testified that he perhaps couldn't relax even up to the 
present.  He testified that he was trained to stay alert and 
could not trust anyone and this contributed to his 
anxiousness.  He testified that he had nightmares and 
currently took medication for PTSD, with PTSD diagnosed by 
three different doctors:  his private doctor, plus two in 
Baltimore.  He testified that he had been employed with the 
North Carolina Department of Corrections for 17 years, but 
ceased work there because he could no longer continue that 
work.  He testified he was asked to leave his employment 
because he was a time bomb waiting to explode.  He testified 
that he had been on medication since November 1996.

2.  Analysis

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a) 
(1999).  If the Board determines that the appellant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the appellant's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet.App. 140 (1991).   

The VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Glynn v. Brown, 6 Vet. App. 523 (1994).  

Prior to the September 1997 RO decision currently appealed, 
the veteran was last denied service connection for an 
acquired psychiatric disorder by a May 1990 RO decision 
confirming a prior denial of service connection for an 
acquired psychiatric disorder, to include PTSD, in May 1985.  
The May 1985 denial of service connection for an acquired 
psychiatric disorder, to include PTSD, was based on service 
medical records containing no findings of a chronic 
psychiatric disorder, and a May 1985 VA neuropsychiatric 
examination in which the examiner diagnosed atypical 
depression with anxiety, and not PTSD. 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, and credible 
supporting evidence that the claimed in- service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304 (f) (1998); 
Cohen v. Brown, 10 Vet. App 128 (1997).

Since the last prior denial of the claim in May 1990, at an 
August 1997 VA psychiatric examination the veteran reported 
stressors experienced in Vietnam including being under sniper 
attack, seeing Vietnamese run over by trucks, and seeing 
fellow soldiers die.  Also since that last prior denial the 
veteran underwent VA outpatient treatment from October 1997 
to June 1998 wherein he was diagnosed with chronic PTSD 
related to his Vietnam experiences.  

These current diagnoses of PTSD related to the veteran's 
alleged war experiences, and additional statements describing 
Vietnam stressors previously reported in the claims folder, 
are new evidence which is so significant that it must be 
considered in order to fairly decide the claim of entitlement 
to service connection for an acquired psychiatric disorder 
including PTSD on the merits.  Accordingly, the claim is 
reopened.  38 C.F.R. § 3.156 (a).


ORDER

The claim for service connection for an acquired psychiatric 
disorder including PTSD is reopened.


REMAND

As noted in the body of this decision, the veteran's service 
personnel records show that the veteran was assigned a 
military occupation specialty as a carbon dioxide - hydrogen 
production specialist in May 1969, and qualified as a 
sharpshooter with an M14 and an M16.  The veteran's Service 
Form DD214 shows that the veteran served in the Republic of 
Vietnam from December 8, 1969, to November 11, 1970, and 
earned the Vietnam Service Medal, and the Vietnam Campaign 
Medal.  His last major duty assignment was with the 74th 
Engineering Detachment in the Republic of Vietnam.  Service 
medical records contain no clinical documentation of any 
psychiatric disorder.  The veteran was found to be 
psychiatrically normal upon service separation in November 
1970.  

The veteran and his representative contend, in essence, that 
he should be service connected for PTSD based on combat or 
combat-like stressors in Vietnam, including returning enemy 
fire while on guard duty, experiencing mortar attacks, 
experiencing attacks on his convoys, seeing fellow soldiers 
die, and seeing Vietnamese run over by trucks.  The Board 
notes that the veteran has reported some amnesia related to 
events in Vietnam, and made differing statements at his 
examination in August 1997 and in his testimony at the RO in 
August 1998, as to whether or not he experienced certain of 
these stressors.   The veteran contends that as a result of 
these stressors he suffers from many symptoms of PTSD for 
which he is now receiving treatment.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, and credible 
supporting evidence that the claimed in- service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304 (f) (1998); 
Cohen v. Brown, 10 Vet. App 128 (1997).

If a claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f) (1999); West v. Brown, 7 Vet. App. 70, 
75 (1994); Moreau v. Brown, 9 Vet. App. 389, 396 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The occurrence of a 
specific event alleged to be a stressor is a question of fact 
for VA adjudicators.  Wood v. Derwinski, 1 Vet. App. 190 
(1991); Wilson v. Derwinski, 2 Vet. App. 14 (1992).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by the veteran's military records, and all pertinent medical 
and lay evidence.  It must be determined whether the veteran 
ever engaged in combat with the enemy.  If it is determined 
that the veteran engaged in combat with the enemy, then, with 
respect to the alleged stressors, the Board must apply the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304(d) (1999) to determine if any claimed stressor was 
combat-related; see also Hayes v. Brown, 5 Vet. App. 60, 66 
(1993), and Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  
If a claimed stressor is not combat related, the veteran's 
lay testimony regarding inservice stressors is insufficient 
to establish the occurrence of the stressor, and it must be 
corroborated by credible supporting evidence.  Doran, supra, 
at 289; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  It is necessary for the adjudicator to discuss the 
lay statements and testimony regarding any claimed inservice 
stressor, determine the credibility and probative value of 
such statements, and present a statement of reasons and bases 
for its determinations.  Doran, supra, at 290.

PTSD has been diagnosed on VA examinations and attributed to 
stressors in Vietnam.  However, while the RO obtained service 
personnel records from the National Personnel Records Center, 
it did not request confirmation of the veteran's reported 
stressors from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) [formerly the Environmental Support 
Group (ESG)].  Currently reported stressors that may 
conceivably be confirmed include mortar attacks on the 
veteran's unit while stationed in Long Binh, attacks on the 
veteran's convoys, deaths of fellow soldiers in the veteran's 
unit, and exchange of gunfire with enemy forces by soldiers 
on guard duty in the veteran's unit.  

The claim is considered potentially well grounded at the 
current time.  

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  The RO should appropriately contact 
the appellant and request that he submit 
any available evidence of alleged 
stressors, including combat, he 
experienced in service, to include a 
written statement which sets forth the 
specific dates of events, locations, his 
unit assignment (down to the company 
level) and the names and units of any 
other servicemen involved.  He should be 
informed that such evidence may include 
any photographs or other documentation 
that might serve to verify alleged 
stressors, including combat.  He should 
be advised that information is vitally 
necessary to obtain supportive evidence 
of stressful events and that the 
information about stressors must be as 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  In particular, as complete 
details as possible should be requested 
regarding mortar attacks on the veteran's 
unit, deaths of fellow soldiers which he 
witnessed, attacks on convoys, and 
exchange of gunfire with the enemy while 
on guard duty or at any other time.  The 
veteran should also be informed of the 
probative value of any lay statements 
from persons with knowledge of the 
alleged stressful events.  The RO should 
attempt to assist the veteran in 
obtaining such statements.  All records 
obtained should be associated with the 
claims file. 

2.  If the veteran is able to provide 
additional pertinent information with 
regard to his reported stressors, the RO 
should forward a copy of such 
information, together with a copy of the 
DD-214 and the veteran's service 
personnel records and all associated 
documents, to USASCRUR, Cissna Road, 
Springfield, Virginia  22150-3197.  They 
should be requested to provide any 
information that might corroborate the 
veteran's alleged stressor(s). 

3.  If verification of the aforementioned 
stressor(s) is received, the RO should 
schedule the veteran for an examination 
by a VA psychiatrist to determine the 
nature and etiology of the current 
psychiatric disorder. The examiner must 
be instructed that only an event which 
has been verified may be considered for 
the purpose of determining whether 
exposure to such stressor in service has 
resulted in PTSD.  The examiner should be 
provided the claims folder including a 
copy of this remand for review in 
connection with the examination, and the 
examination report should indicate that a 
review of the claims folder was 
accomplished.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  The report of examination 
must include the complete rationale for 
all opinions expressed. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented. 

5.  The RO should then review the record 
and the claim should be readjudicated.  
If the determination remains adverse to 
the veteran, both the appellant and his 
representative should be provided a 
Supplemental Statement of the Case.  The 
veteran and his representative should be 
given the opportunity to respond within 
the applicable time.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to procure 
clarifying data and to comply with a precedent decision of 
the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



